EXHIBIT A

 

Contract for Systems Maintenance between

ALTEC and Banco Santander Puerto Rico

 

 

Acuerdo Marco de Mantenimiento de Plataforma

Entre

ALTEC

Y

BANCO SANTANDER DE PUERTO RICO

 

En Santiago de Chile, a 02 de enero de 2002, ALTEC S.A., Rut 96.945.770–9, en
adelante "ALTEC", representada por su Gerente General, don Alberto Patricio Melo
Guerrero, cédula nacional de identidad No7.008.457–0, ambos domiciliados en la
comuna de Las Condes, Avenida Andrés Bello 2777 Piso 16, por una parte; y por la
otra, Banco Santander Puerto Rico, en adelante el "Banco representado en este
acto por su Vicepresidenta Ejecutiva, Doña María Calero y su Vicepresidente
Senior don Osvaldo Karuzic domiciliados en San Juan de Puerto Rico, han
convenido en celebrar un acuerdo marco de mantenimiento de plataforma
computacional, el cual consta de las siguientes cláusulas (el "Acuerdo"):

PRIMERO: OBJETO DEL ACUERDO

Por medio del presente instrumento, el Banco encarga a ALTEC quien, representada
en la forma indicada, acepta y se obliga a realizar los servicios de adecuación
y/o mantenimiento correctivo, normativo, perfectivo/adaptativo y evolutivo de la
Plataforma Altair y la adecuación de los programas computacionales asociados (la
"Plataforma").

La Plataforma es utilizada por instituciones financieras, radicadas en
Latinoamérica, controladas directa o indirectamente por Banco Santander Central
Hispano S.A., en adelante "BSCH".

En Anexo 1 se detallan los módulos componentes de la Plataforma Altair, los
cuales ALTEC se obliga a mantener.

SEGUNDO: SERVICIOS

Los servicios a ser prestados por ALTEC al Banco, correspondientes a la
adecuación y/o mantención de los programas de la Plataforma Altair, se sujetarán
a las siguientes condiciones y modalidades:

Prestaciones a Otorgarse por ALTEC

En cumplimiento de lo anterior, ALTEC se obliga a entregar de acuerdo al detalle
de especificaciones contenido en Anexo 2, las siguientes prestaciones:

a) Adecuación y/o Mantenimiento Correctivo:

El servicio correctivo se prestará bajo dos modalidades: (i) Correctivo Urgente
y (ii) Correctivo No Urgente.

Correctivo Urgente

: Consiste en la solución de fallos que bloquean el sistema. En primera
instancia, los mismos fallos serán solucionados por el Banco con el objetivo de
desbloquearlos a la mayor brevedad. Posteriormente, serán enviados a ALTEC para
que revise la solución.



Correctivo No Urgente

: Consiste en la solución de fallos que no bloquean el sistema, producidos bien
por el propio software bien por otras aplicaciones. Estos problemas serán
enviados inmediatamente a ALTEC a través del sistema de Gestión de Peticiones
sin realizarse ninguna acción previa por parte del Banco.



b) Adecuación y/o Mantenimiento Normativo:

Este servicio consiste en realizar las modificaciones o actualizaciones que sean
necesarias a los módulos señalados en el Anexo 1, para adecuarlos a eventuales
cambios producidos en la normativa del Banco, legal o reglamentaria de Puerto
Rico o los Estados Unidos de Norte América.

c) Adecuación y/o Mantenimiento Perfectivo/ Adaptativo:

Este servicio consiste en efectuar modificaciones o actualizaciones a los
módulos señalados en el Anexo 1, de manera de hacer compatible dichos módulos
ante cambios producidos en la plataforma tecnológica, por ejemplo nuevas
versiones de Sistemas Operativos, cambios en el software base, cambios en el
hardware, etc. Así mismo, se encuentran en esta categoría todas aquellas
intervenciones a los módulos descritos en el Anexo 1 que sean necesarios para
mejorar la Plataforma Altair y que no necesariamente serán pedidos por el Banco.

d) Adecuación y/o Mantenimiento evolutivo:

Este servicio consiste en efectuar modificaciones o actualizaciones al software
señalado en el Anexo 1, como consecuencia de cambios de funcionalidad en la
aplicación (nuevos productos, servicios, cambios operativos, etc.). Las tareas
de soporte (resolución de dudas, desplazamientos puntuales para apoyo, atención
a usuarios, etc.) y apoyo a la implantación de nuevos proyectos se consideran
dentro de este tipo de mantenimiento.

e) Actualización.

Este servicio consiste en efectuar las modificaciones necesarias a la versión de
software del Banco de modo de llevarlo al nivel de la última versión disponible.



Modalidad de Servicio

Los módulos descritos en Anexo 1 serán mantenidos y/o adecuados debidamente
actualizados desde las oficinas de ALTEC, ubicadas en Santiago de Chile, para lo
cual el Banco otorgará a ALTEC acceso a los ambientes de trabajo.

Requerimientos

El Banco, a través de los usuarios autorizados para este efecto, podrá solicitar
la prestación de los servicios establecidos en este Acuerdo. Los servicios
deberán ser solicitados a través del Sistema de Gestión de Peticiones ("SGP"),
los mantenimientos correctivos urgentes, una vez solucionados en el Banco,
también deberán ser informados a ALTEC a través del SGP. Ante tal requerimiento,
ALTEC deberá imputar las horas/hombre empleadas en la cuenta del Banco que
efectuó el requerimiento. En aquellos requerimientos que provengan de los
Comités de Superusuarios o Usuarios Corporativos de la División América o que
surjan del acuerdo de dos o más bancos, las horas/hombre utilizadas serán
prorrateadas proporcionalmente al números de bancos en los cuales se instale el
producto del requerimiento. En todo caso, el Banco no estará obligado a instalar
ningún producto que el mismo no haya requerido de manera directa.

El Banco podrá llegar a acuerdos para compartir los requerimientos antes de que
ALTEC los planifique. Una vez comenzada la fase de planificación el
requerimiento se podrá instalar en otros bancos distintos al solicitante sólo si
no se exige ningún cambio de funcionalidad.

El Banco está obligado a instalar los paquetes de software enviados por Altec
que correspondan a requerimientos realizados por el propio Banco o a paquetes de
homogeneización del software siempre y cuando los mismos sean aceptados por el
Banco y cumplan con las leyes y reglamentos de Puerto Rico y los Estados Unidos
de Norte América.

Tiempo de Respuesta

El tiempo de respuesta máximo que ALTEC. dará ante algún requerimiento del
Banco, está indicado en el Anexo 2. Este tiempo comenzará a regir desde el
instante que el Banco realice su solicitud de servicio desde una SGP y ALTEC
haya determinado que ésta se encuentra con su definición completa.

Cobertura Horaria

Los servicios indicados en este Acuerdo se efectuarán preferentemente en el
horario hábil, es decir de lunes a viernes entre las 8,30 y las 19,00 horas
local de Chile.. No obstante ALTEC implementará un esquema de turnos de modo de
dar servicio continuo e ininterrumpido sólo en el caso de Mantenimiento
Correctivo Urgente.

Procedimiento de Reporte en Caso de Fallas o de Solicitud de Servicios.

Para efectos de reporte de problemas o solicitud de servicios, ALTEC pondrá a
disposición del Banco un aplicativo llamado Gestor de Peticiones, a través del
cual el Banco podrá solicitar el soporte técnico o servicios de mantenimiento
que requiera. Este software será el único mecanismo formal y válido para la
recepción de peticiones de soporte y/o servicios, con la excepción de la
petición de servicio de Mantenimiento Correctivo Urgente, el cual se podrá
efectuar por vía telefónica, aunque una vez solucionado el problema, habrá que
utilizar el Gestor de Peticiones para comunicar la incidencia así como la
solución adoptada.

Asimismo, ALTEC elaborará y mantendrá una página WEB, en la Intranet del Grupo
BSCH, y un servicio de correo electrónico expedito y confiable para mantener
comunicaciones con el Banco. En dicha página WEB se pondrá a disposición del
Banco toda la documentación de aplicativos, procedimientos, teléfonos y
direcciones de correo de ALTEC.

Declaración de servicios excluidos del presente contrato

Las partes declaran que los servicios señalados a continuación quedan excluidos
de las prestaciones que son materia de este contrato, y no serán prestados por
ALTEC en caso alguno y bajo ninguna circunstancia, los que serán en
consecuencia, asumidos directamente por el Banco.

a)

Respaldos de la información generada por los módulos cubiertos por este Acuerdo.
Por lo tanto, el Banco deberá tomar las medidas de seguridad para proteger o
respaldar dicha información.



b)

Provisión de útiles, materiales o suministros necesarios para la operación del
software tales como formularios, cintas magnéticas o entintadas, reactivos,
papel y baterías y elementos de consumo o accesorios en general.



c)

Modificaciones al hardware y software del Banco (sistemas operativos, monitores
transaccionales, motores de base de datos, etc.) sobre los cuales operen los
módulos cubiertos por este Acuerdo.



d)

Servicios de mantenimiento correctivo o perfectivo de la Plataforma cuando los
mismos sean necesarios o requeridos como consecuencia de alteraciones del CORE
por parte del Banco cuando esos servicios, a juicio de Altec, resulten
impracticables o de alto costo..



e)

Servicio de hosting y soporte técnico de sistemas.



 

Oficinas de Servicios de ALTEC

Las oficinas de ALTEC, estarán ubicadas en Santiago de Chile, no estando
obligada a abrir oficinas en otros países.

TERCERO: PRECIO Y FORMA DE PAGO

El valor que el Banco pagará a ALTEC por los servicios objeto del presente
Acuerdo, se detalla en el Anexo 3 y está fijado en dólares de los Estados Unidos
de América. Tal valor estará compuesto por una cantidad fija anual, que se
pagará mensualmente, y por una cantidad variable. Ambas cantidades serán pagadas
por el Banco en forma mensual.

La cantidad fija pagadera en forma mensual incluye los servicios de
mantenimiento correctivo y perfectivo/adaptativo, con independencia del número
de horas que demande.

La cantidad variable, corresponde al trabajo efectivo realizado por ALTEC a
favor del Banco, medido en horas/hombres, correspondiente a los servicios de
mantenimiento normativo, nivelación y evolutivo que el Banco haya demandado, es
decir excluyendo las horas imputadas por mantenimiento correctivo y
perfectivo/adaptativo. El precio resultará de multiplicar el número de horas
imputadas al Banco en el mes, por concepto de mantenimiento normativo,
nivelación y evolutivo, por el precio unitario de la hora/hombre según se señala
en el Anexo 3.

Todas las cantidades a que se hace referencia en la presente cláusula y en el
Anexo 3, constituyen montos netos y por ende no consideran el pago de cualquier
impuesto que el presente servicio genere. Tales impuestos serán de cargo del
Banco.

Las facturas se pagarán mensualmente, dentro del plazo de los primeros 10 días
hábiles del mes siguiente al que se prestaron los servicios, pero contados desde
su recepción conforme por parte del Banco, mediante transferencia de fondos de
inmediata disponibilidad conforme a las siguientes especificaciones :

BENEFICIARIO :

ALTEC, S.A.

BANCO :

SANTANDER CHILE

CTA. CTE. US$ :

5070–353696–3

SUCURSAL :

WORLD TRADE CENTER

SWIFT :

BDERCLRMO

DIRECCIÓN:

AV. ANDRES BELLO 2711, LAS CONDES, SANTIAGO DE CHILE

La constancia de acreditación en dicha Cuenta del importe de cada factura,
servirá como eficaz carta de pago de la misma.

CUARTO: INFORMACIÓN

ALTEC deberá mantener permanentemente informado al Banco del detalle del
desarrollo de los servicios y labores que realice en virtud del presente
Acuerdo. Sin perjuicio de lo anterior, esta información estará disponible en la
página WEB o mediante cualquier otro método que sea acordado por las partes. En
caso de requerir el Banco cualquier información adicional referente a lo
anteriormente indicado o referente a cualquier otro hecho o circunstancia
relacionada directa o indirectamente con el presente Acuerdo, esta información
deberá ser presentada en forma detallada y dentro del más breve plazo.

QUINTO: PERSONAL

Las partes dejan constancia que todo el personal que utilice ALTEC, para la
prestación de los servicios que son materia del presente Acuerdo, sea en calidad
de consultores técnicos, jefes de proyecto, analistas, programadores, etc,
cualquiera que sea la naturaleza de los servicios que desempeñen, serán
contratados y dependerán exclusivamente de ALTEC y correspondiéndole a éste el
cumplimiento de los acuerdos de trabajo y honorarios, leyes previsionales o
cualquiera otra obligación contractual, previsional o tributaria, así como
cualquier responsabilidad contractual o extracontractual que pueda emanar de las
relaciones existentes entre ALTEC, sus dependientes o subcontratistas, todo lo
cual es de exclusivo cargo y responsabilidad de ALTEC.

Es condición determinante de la celebración, ejecución y duración del presente
Acuerdo que ALTEC cumpla oportunamente todas y cada una de las obligaciones que
la legislación del trabajo, previsión social y contratos que celebre le impongan
respecto de los trabajadores que destine a los servicios aquí señalados. Podrá
el Banco por intermedio del o los usuarios autorizados comprobar el cumplimiento
de esta cláusula, obligándose ALTEC a proporcionar todos los antecedentes que al
respecto le sean solicitados.

SEXTO: SEGURIDAD

ALTEC se obliga además a adoptar todas las precauciones técnicas y medidas de
seguridad necesarias para evitar todos los riesgos razonablemente previsibles
que se relacionen directa o indirectamente con su actividad.

El Banco podrá hacer libremente las inspecciones que estime necesarias a objeto
de verificar el cumplimiento de las normas aludidas y de las demás obligaciones
establecidas en el presente Acuerdo, debiendo ALTEC, otorgar todas las
facilidades necesarias.

SÉPTIMO: CONFIDENCIALIDAD

ALTEC, se obliga a guardar la confidencialidad de toda la información que no sea
de dominio público que reciba u obtenga con ocasión del presente Acuerdo, la que
deberá ser manejada y mantenida con absoluta discreción y sujeta a la más
estricta confidencialidad y secreto, ya sea que esta información o conocimiento
se refieran al Acuerdo, al Banco, a sus dependientes, a empresas relacionadas o
a clientes.

No obstante, ALTEC facilitará toda la información que, en el ejercicio de sus
funciones, le sea solicitada por las autoridades de supervisión del Banco, y que
digan relación con este Acuerdo, los servicios prestados y los archivos
correspondientes.

Toda información escrita, dibujos o material producido por ALTEC en la ejecución
de sus servicios y relacionada con información confidencial, será de única y
exclusiva propiedad del Banco, debiendo ser entregada a éste último en su
totalidad al término de este Acuerdo o cuando así les sea requerido.

Las partes declaran que las obligaciones que se indican precedentemente son
independientes a la vigencia del presente Acuerdo y no se extinguirán con la
terminación de este Acuerdo sino que serán de carácter permanente con respecto a
la información obtenida o desarrollada durante el término de este Acuerdo.

OCTAVO: PROPIEDAD INTELECTUAL E INDUSTRIAL

Se deja expresa constancia que pertenecerán exclusivamente a ALTEC todos los
derechos de autor, obras, patentes de invención, licencias de uso y cualesquiera
otros derechos de cualquier naturaleza, que puedan corresponder con motivo de
los servicios prestados por ALTEC, en virtud del presente Acuerdo, así como
todos los informes, estudios, memorias u otros documentos o material que se
generen con motivo u ocasión del mismo. A mayor abundamiento, el Banco renuncia
a cualquier derecho o acción que pudiera corresponderle en relación a los
derechos aludidos.

Sin embargo, ALTEC otorgará al Banco un derecho de uso exclusivo respecto de
aquellos productos que el Banco haya encargado a ALTEC por un plazo de 6 meses.
Vencido ese período de uso exclusivo, el Banco podrá seguir utilizando el
producto en forma indefinida, pero Altec podrá otorgar a terceros el derecho de
uso de ese mismo producto sin necesidad de contar con autorización del Banco. En
este último caso, sin embargo, ALTEC deberá reembolsar al Banco la parte
proporcional de lo que el Banco haya debido pagar a ALTEC con motivo del
desarrollo de ese producto.

NOVENO: LEGISLACIÓN APLICABLE

El presente Acuerdo se regirá por las leyes de la República de Chile.

DECIMO: CUMPLIMIENTO TRIBUTARIO DE LAS PRESTACIONES OBJETO DE ESTE CONVENIO

En atención a la naturaleza de los servicios que se prestarán en virtud del
presente Acuerdo Marco de Mantenimiento de Plataforma, consistente en la
adecuación y/o mantenimiento periódico de programas computacionales; así como
las actividades que comprenden la asesoría computacional y desarrollo de
software; y con sujeción a lo instruido por el Servicio de Impuestos Internos
mediante los Oficios Circulares N° 930 de fecha 18 de marzo de 1991; N°1.940 de
fecha 9 de julio de 1996 y N° 33 de fecha 4 de enero de 2001; todos ellos en
relación con la aplicación de lo dispuesto en el artículo 20 N° 5 de la Ley
sobre Impuesto a la Renta y en el artículo 2° N° 2 de la ley sobre Impuesto a
las Ventas y Servicios; tales servicios y prestaciones que ALTEC ha convenido en
este instrumento con el Banco no se encuentran gravadas con el Impuesto al Valor
Agregado (IVA), y por ende no procederá su recargo en la correspondiente
factura.

UNDECIMO: CESIÓN DEL ACUERDO

Queda prohibido a ALTEC enajenar o ceder en cualquier forma o a cualquier
título, en todo o en parte, el presente Acuerdo o los derechos que de él se
deriven, o dar participación en él a terceras personas, sin autorización escrita
del Banco. ALTEC tampoco podrá constituir prenda u otros gravámenes sobre el
presente Acuerdo ni sobre los derechos emanados de él, ni afectar cualquier
derecho derivado de los pagos o cobros que provengan del Acuerdo sin
autorización escrita del Banco. Los pagos a ALTEC se harán y entregarán en forma
exclusiva a él, quedando expresamente excluida cualquier modalidad o cesión de
pagos, como por ejemplo el denominado "factoring", salvo que el Banco lo
autorice en forma previa y expresa.

DÉCIMO SEGUNDO: VALIDEZ DEL ACUERDO

Si un tribunal u otra autoridad competente determinase que una parte, párrafo o
cláusula del presente Acuerdo es ilegal, nula o se encuentra en conflicto con
cualquier norma legal; ello no afectará a las partes restantes y obligará a los
contratantes a repactar dicha parte, párrafo o cláusula.

DÉCIMO TERCERO: RESPONSABILIDAD E INDEMNIZACIÓN DE LOS PERJUICIOS

Las partes responderán, en el cumplimiento de este Acuerdo, de culpa ordinaria.
De esta forma, la parte incumplidora deberá indemnizar a la otra de todos los
perjuicios que le cause por su negligencia..

En el caso que ALTEC haya proveído al Banco de un nuevo software o haya
efectuado una actualización de los ya existentes, ALTEC no asumirá
responsabilidad alguna por daños derivados del uso inapropiado, inadecuado o
incorrecto del software por parte del Banco. Sin embargo, en este último caso se
obliga a realizar las gestiones necesarias para su corrección.

ALTEC no otorga ninguna garantía sobre los softwares que desarrolle o modifique
en relación a su utilidad para un fin determinado o propósito particular. ALTEC
tampoco garantiza que los softwares que desarrolle o modifique funcionen en
forma ininterrumpida o libre de error. Sin embargo, en este último caso se
obliga a realizar las gestiones necesarias para su corrección.

DÉCIMO CUARTO: FUERZA MAYOR

Cualquier incumplimiento por parte de ALTEC o del Banco de sus obligaciones
contractuales, constituirá una contravención al presente Acuerdo, salvo que
dicho incumplimiento sea causado o tenga su origen en acontecimientos que puedan
calificarse de fuerza mayor o caso fortuito. Se entiende por fuerza mayor o caso
fortuito el imprevisto a que no es posible resistir.. La parte afectada deberá
notificar a la otra, por escrito, vía FAX o e–mail, la causal de fuerza mayor o
caso fortuito producida, en un plazo máximo de 48 horas a contar del momento en
que tome conocimiento de tal evento. La misma notificación deberá practicarse
una vez cesada la causal de fuerza mayor. La parte afectada deberá recibir por
la misma vía la confirmación de que dicha notificación fue recibida por la otra
parte. En estos casos de caso fortuito o fuerza mayor, las partes quedarán
liberadas de las obligaciones establecidas en el Acuerdo y ninguna de ellas
podrá exigir de la otra el cumplimiento de tales obligaciones, ni recabar el
pago de indemnizaciones de ninguna especie. Lo anterior no excusa el cumplimento
de las demás obligaciones no afectadas por el hecho de causa de fuerza mayor o
caso fortuito. Si el evento constitutivo de la fuerza mayor o caso fortuito
durase más de diez días, cualquiera de las partes podrá terminar el Acuerdo, sin
necesidad de acción o demanda judicial, notificando por escrito a la otra parte,
desde el momento de cumplirse dicho plazo. Para estos efectos, los cambios
legislativos que vayan a implicar mantenimientos evolutivos por parte de ALTEC
no constituirán fuerza mayor o caso fortuito.

DÉCIMO QUINTO: NOTIFICACIONES

Todas las notificaciones o avisos que se establecen en el presente Acuerdo o que
puedan practicarse las partes por cualquier causa o motivo, y que no tenga
establecida una modalidad específica diferente, se efectuarán por escrito al
domicilio de la parte a la cual se practica, por medio de una carta entregada
por mano, por correo certificado, FAX o correo electrónico dirigida al Gerente
General de ALTEC o del Banco, según corresponda.. En caso que la carta haya sido
entregada por mano o vía FAX o e–mail, se tendrá como fecha de la notificación
la de la entrega de la carta o del envío del FAX o e–mail. En caso de la carta
enviada por correo certificado, se tendrá como fecha de la notificación la del
día quinto siguiente a la entrega de la carta al correo, lo que se acreditará
con el comprobante emitido por la empresa de correos.

El domicilio de ALTEC para los efectos aquí mencionados es Avda. Andrés Bello,
número 2777, piso 16.– Las Condes.– Santiago de Chile y los números de teléfono
y de fax son 56–2–2706790 y 56–2–2706791, respectivamente.

El domicilio del Banco a estos mismos efectos es Avenida Ponce de León número
207, Hato Rey, San Juan, Puerto Rico 00917 y los números de teléfono son
(787)751–6640 o (787)281–2105 y de fax son (787)767–7913 y (787)281–3454,
respectivamente.

DÉCIMO SEXTO: DOCUMENTOS INTREGRANTES DEL ACUERDO

Las partes declaran que forman parte integrante del presente Acuerdo y se
obligan a cumplir en todas sus partes, los documentos que se indican a
continuación y que son conocidos y aceptados por ellas:

–Anexo 1:

Descripción del software que forma parte de la Plataforma.

–Anexo 2:

Especificación de los Servicios que ALTEC prestará y condiciones que



tales servicios deben cumplir.

–Anexo 3:

Precios por los servicios prestados.

–Anexo 4:

Modelo de Relación ALTEC – Banco.

–Anexo 5:

Glosario de términos y figuras principales.

En caso de contradicción entre las disposiciones de los documentos antes
señalados, prevalecerán las disposiciones de los anexos de fecha más reciente y
en caso de contradicción entre las disposiciones de los citados anexos y las del
presente Acuerdo, prevalecerán estas últimas.

DÉCIMO SEPTIMO: CUMPLIMIENTO DE NORMATIVA

Las partes del Acuerdo se obligan a cumplir todas las leyes, reglamentos,
decretos, resoluciones o normas de las autoridades gubernamentales en la
ejecución del presente Acuerdo. Específicamente, ALTEC y sus oficiales,
empleados, y agentes se comprometen a cumplir y reafirman que los servicios que
se otorgan bajo el presente Acuerdo cumplirán con las leyes y reglamentos del
Estado Libre Asociado de Puerto Rico y los Estados Unidos de Norteamérica. Al
respecto, ninguna de las partes podrá incurrir en acciones u omisiones en nombre
de la otra que puedan estar afectas a cualquier responsabilidad o sanción bajo
el ordenamiento jurídico aplicable.

Las partes del Acuerdo se obligan a contabilizar y registrar correctamente todas
las operaciones y transacciones a que da cuenta el Acuerdo. Con tal fin, es
esencial que las facturas y cargos y los elementos en que se apoyen, reflejen
correctamente la realidad.

DÉCIMO OCTAVO: VIGENCIA

El plazo de duración del presente Acuerdo es de 12 meses a contar a partir del
01 de enero de 2002, y se renovará en forma automática por períodos sucesivos e
iguales de un año cada uno, a menos que cualquiera de las partes comunique a la
otra su intención de ponerle término, mediante una carta certificada remitida en
un plazo no inferior a sesenta días corridos antes del vencimiento del plazo
original o prórroga correspondiente.

En todo caso, en cualquier momento cualesquiera de las partes podrá poner
término anticipado al presente Acuerdo, sin responsabilidad alguna de su parte,
mediante el envío de una aviso escrito a la otra con a lo menos 180 días de
anticipación a la fecha en que desea que el presente Acuerdo termine.

DÉCIMO NOVENO: ARBITRAJE

Toda duda, divergencia, controversia o dificultad que se suscite entre las
partes con motivo de la validez, interpretación, aplicación, cumplimiento,
ejecución o terminación del presente Contrato, o por cualquier otra causa o
motivo relacionado directa o indirectamente con él, será resuelta en única
instancia por un árbitro arbitrador, en contra de cuyas resoluciones no
procederá recurso alguno.

Para desempeñar aquel cometido, las partes designan árbitro arbitrador a Doña
Consuelo Barbé Capdevila. Si éste no quisiese o no pudiese desempeñar el cargo o
cesare o se inhabilitare en él, actuará como árbitro arbitrador con las mismas
facultades D. Pablo Castilla Raparaz y a falta de éste último a la persona que
designen las partes de común acuerdo o la justicia ordinaria a falta de tal
acuerdo. En caso que la justicia ordinaria deba designar al árbitro arbitrador,
la designación deberá recaer en alguno de los abogados incluidos en la lista de
árbitros del Centro de Arbitrajes y Mediaciones de Santiago de la Cámara de
Comercio de Santiago. Se faculta desde luego al árbitro para determinar las
reglas de procedimiento, en desacuerdo de las partes, incluso en lo concerniente
a la forma de notificación de las partes, pero debiendo en todo caso efectuarse
la primera notificación en forma personal o de conformidad a lo estatuido en
este Acuerdo. El lugar del arbitraje será acordado por las partes con el
árbitro.

El árbitro sustanciará y fallará cualquier contencioso que le sea sometido a su
conocimiento, en conciencia y conforme a las normas de equidad.

VIGESIMO: DOMICILIO

Para todos los efectos derivados del presente Acuerdo, las partes acuerdan
prorrogar jurisdicción a los Tribunales con asiento en la ciudad de Santiago de
Chile.

VIGÉSIMO PRIMERO: COPIAS

El presente instrumento se firma en cuatro ejemplares del mismo tenor y fecha
quedando dos en poder de cada parte.

VIGÉSIMO SEGUNDO: PERSONERÍAS

Los comparecientes declaran que las sociedades que representan están legalmente
constituidas y vigentes. Asimismo declaran que su poder para representar a
dichas sociedades se encuentran plenamente vigentes y que están suficientemente
facultados para suscribir el presente Acuerdo y obligar con ello a sus
representadas.

La personería de don Alberto Patricio Melo Guerrero para actuar en
representación de ALTEC consta en la escritura pública de fecha 27.02.01.ante la
Notario Público de Santiago doña María Gloria Acharán Toledo La personería de
Don Osvaldo Karuzic y Doña María Calero para actuar en representación del Banco,
constan en la resolución del Secretario de la Junta de Directores del Banco de _
de junio de 2001, Don Enrique Ubarri Baragaño ante el Notario Público don Rafael
Bonilla Rodríguez.

VIGÉSIMO TERCERO–MODIFICACIONES AL ACUERDO.

Toda modificación o enmienda a este Acuerdo deberá constar por escrito por ambas
partes.

VIGÉSIMO CUARTA–RENUNCIA DE DERECHOS.

La omisión del Banco de señalar el incumplimiento o de poner en vigor cualquier
obligación de ALTEC según las disposiciones de este Acuerdo, no deberá
interpretarse como una renuncia de derechos o una enmienda implícita al Acuerdo.

VIGÉSIMO QUINTA–CONTRARTES

Este Acuerdo podrá ser otorgado en varios originales y todos estos originales
tomados en conjunto se considerarán como un solo documento.

Enteradas las partes del alcance y efectos legales del presente contrato, lo
firman por cuadruplicado el día 02 de enero de 2002.

"EL BANCO"

S:\DOÑA MARIA CALERO PADRON

S:\DON OSVALDO KARUZIC

"ALTEC"

S:\DON ALBERTO PATRICIO MELO GUERRERO

 

 

Anexo 1

Descripción del software y hardware que forma parte de la Plataforma Altair.

Se entiende por software el conjunto de programas, copys, formatos de
arquitectura, mapas y entidades de datos que forman parte de los siguientes
módulos así como de sus diferentes interfases identificadas como corporativas.

MODULO DE PERSONAS. Código de arquitectura PE

MODULO DE CONTABILIDAD. Código de arquitectura HA

MODULO DE TABLAS CORPORATIVAS. Código de arquitectura TC

MODULO DE CUENTAS PERSONALES Y PLAZO. Código de arquitectura BG y BP

MODULO DE CANJE EN BS CHILE. Código de arquitectura BJ

MODULO DE CANJE EN BS COLOMBIA. Código de arquitectura BF

MODULO DE RECAUDOS EN BS COLOMBIA. Código de arquitectura BC

MODULO DE CHEQUES DE GERENCIA EN BS COLOMBIA. Código de arquitectura BH

MODULO DE INGRESOS Y PAGOS EN BS COLOMBIA. Código de arquitectura EI

MODULO DE EMBARGOS EN BS COLOMBIA. Código de arquitectura EM

MODULO DE ARQUITECTURA. Código de arquitectura QG

Anexo 2

Especificación de los Servicios que ALTEC prestará y condiciones que tales
servicios deben

cumplir.



–Modificaciones en el software de acuerdo a la clasificación de tipos de
mantenimiento del apartado "prestaciones a otorgarse por ALTEC".

El proceso asociado a cada tipo de mantenimiento se realiza apoyándose en el
Sistema de Gestión de Peticiones (SGP), herramienta a través de la cual se
maneja todo el flujo de información de los requerimientos entre el Banco y
ALTEC.

Se identifican las siguientes fases :



–

Creación : Acción que realiza el Service Manager o equipo local de mantenimiento
mediante la



cual cumplimenta un formulario en SGP mediante el que indica a ALTEC que trabajo
hay que



realizar. La cumplimentación de ese formulario y documentos asociados debe
adecuarse a los



estándares establecidos con el objetivo de que ALTEC entienda perfectamente lo
que se le está



pidiendo desde el Banco.

–

Revisión. Acción realizada por los equipos de Altec y que va encaminada a
verificar la correcta



Cumplimentación de los formularios y en especial el tipo de mantenimiento así
como a asegurarse



de que la solicitud llega con documentación suficiente como para saber
perfectamente que es lo que



se está demandando desde el banco.

–

Valoración. Acción realizada por ALTEC. Como resultado se obtiene la valoración
del esfuerzo en



horas/hombre así como un documento donde se explica la solución que se va a
adoptar. Este



documento se circulariza a todos los Bancos.

–

Aceptación. Acción realizada por el Service Manager mediante la que se acepta la
solución y el



esfuerzo. Hasta que no se produce esta aceptación, ALTEC no inicia los trabajos.

–

Planificación. ALTEC planifica la realización del requerimiento en base a la
prioridad fijada por los



Bancos.

–

Construcción y Prueba. ALTEC construye y prueba los requerimientos. Esta prueba
se circunscribe



al ámbito de la plataforma Altair quedando expresamente fuera el impacto en los
diferentes canales



de cada uno de los bancos. Esta última prueba debe realizarse en los ambientes
de test de cada uno



de los Bancos.

–

Paquetización y distribución. ALTEC, en coordinación con la Oficina Técnica de
Madrid,



conforma los paquetes de software y los distribuye a los bancos.

–

Instalación. Los Bancos quedan obligados a instalar los paquetes que llegan
desde ALTEC bien sea



sobre requerimientos pedidos por los mismos Bancos o sobre homogeneización del
Core.

 



A continuación se presentan las diferentes líneas de servicio identificadas así
como los métricas y valores objetivo a cumplir por ALTEC y los Bancos.

  

 

[image283.gif]

 

[image285.gif]

 

[image284.gif]

Anexo 3

 

Precios por servicios prestados

 

1.– Cargo Fijo para el año 2002

 

Cargo mensual : US$ 41.918

Coste anual: US$ 503.016

Los precios no incluyen IVA ni retención en el origen, los que serán agregados
en la factura, en aquellos casos en que corresponda. Los coeficientes de
reparto, y consecuentemente los cargos mensuales, serán revisados cada año.

2.– Costo hora para el año 2002: US$ 25

 

 

 

 

Anexo 4

 

 

 

ALTEC

MODELO DE RELACION CON LOS

BANCOS DEL GRUPO

 

 

 

ALTEC



MODELO DE RELACION CON LOS

BANCOS DEL GRUPO

 

 

 

INDICE

 

I.

INTRODUCCION







II.

FASES DE PRESTACIÓN DEL SERVICIO









A.

VISION GENERAL



B.

INICIO. SOPORTE UNIFICADO A LA IMPLANTACION



C.

TRANSICION



D.

MANTENIMIENTO BAJO SLA



D.1

COMITÉ DE COORDINACION



D.2

COMITÉ DE SUPERUSUARIOS



E.

ACUERDO NIVEL DE SERVICIO (SLA)







III. PRIORIZACION



  

 

I.– INTRODUCCION

Este documento tiene por objeto describir el modelo de relación operacional
entre ALTEC y los Bancos del grupo BSCH en América a los que se presta el
servicio de mantenimiento.

En él se describen los diferentes actores, los métodos y los mecanismos de
control bajo los que se rigen las relaciones entre ALTEC y los Bancos desde que
se comienza la instalación de la plataforma Altair hasta que se entra en régimen
de mantenimiento bajo SLA.

La puesta en marcha y consolidación de este modelo exige grandes dosis de
colaboración y coordinación entre los bancos y ALTEC. Gran parte del éxito
depende de la labor del Service Manager, persona representante del banco de cara
a ALTEC. Mas adelante se describen sus funciones de forma detallada.

 

 

II.– FASES DE PRESTACION DEL SERVICIO

 

A. VISION GENERAL

 

 

S.U.I.

TRANSISION

MANTENIMIENTO





BAJO SLA

 

 

Existen tres fases bien diferenciadas :

1. SUI. Soporte Unificado a la Implantación.

2. TRANSICION. Conjunto de actividades preparatorias para llegar al
mantenimiento bajo SLA.

3. MANTENIMIENTO BAJO SLA. Prestación del servicio en régimen con una serie de
reglas y medidas que garantizan el correcto desarrollo de la actividad.

El paso de una a otra se produce de forma gradual con objeto de no añadir
riesgos en el proceso.

B. INICIO. SOPORTE UNIFICADO A LA IMPLANTACION.

Esta fase tiene lugar cuando comienza la implantación de una nueva aplicación en
un Banco y finaliza cuando, una vez arrancada en producción, el equipo de
mantenimiento empieza a tomar el control del software.

El equipo de trabajo del SUI estará formado generalmente por recursos que han
participado en la fase de construcción. Durante esta fase no se prevé la
participación de recursos de los Bancos en el SUI.

Sus principales funciones son :

Servir de apoyo a los equipos de implantación para la resolución de dudas.

Recopilar incidencias en la implantación, registrarlas y solucionarlas e
informar a los otros equipos de implantación.

Registrar las modificaciones en el software que se producen durante la
implantación de tal manera que al final se obtenga una relación detallada que
pueda ser utilizada durante la fase de transición.

Garantizar en todo momento que las soluciones adoptadas por los equipos de
implantación no vayan en contra del principio general de homogeneización del
software Altair.

El resultado final del equipo del SUI es un documento con una descripción de los
hechos más relevantes acaecidos durante el proceso y una relación de los cambios
realizados en el software con información detallada de los siguientes items :

Descripción de la modificación y elementos a los que afecta (pgm´s, copys, bases
de datos, etc.)

Banco origen y bancos a los que se distribuyó la solución

Fecha en que se produjo.

Persona del SUI que se responsabilizó.

 

C. TRANSICION

Comienza cuando la aplicación está puesta en marcha en producción y transcurre
hasta que arranca el mantenimiento bajo SLA.

En esta fase se debe organizar internamente en cada Banco el circuito de demanda
de trabajo a ALTEC de manera que independientemente de los diversos circuitos,
comités, etc. que se implanten internamente, el canal de comunicación a ALTEC
esté perfectamente identificado en cada uno de ellos. Esto debe ser así si
tenemos en cuenta la heterogeneidad de las diferentes organizaciones a las que
se dará servicio.

La primera actividad a realizar en esta fase entre el Banco y Altec es diseñar
el Plan de Definición del Mantenimiento. En este plan se planifican y realizan
las siguientes actividades :

 

ACTIVIDAD

RESPONSABLE

Nombramiento Service Manager.

El SM es la persona designada por el Banco para ser el interlocutor válido en
las tareas del día a día entre este y Altec.



Gran parte del éxito del modelo reside en la elección de la persona adecuada
para desempeñar este cargo por lo especial de su perfil.

Debe ser una persona de nivel medio–alto en la organización, que goce de un
prestigio que le permita mantener canales de comunicación eficaces con los
usuarios a todos los niveles. Deberá formar parte del comité (o similar) donde
se decida en el Banco las necesidades de desarrollo y los planes estratégicos
anuales.

Se requiere un perfil dialogante con una participación muy activa en el modelo
de relación que le permita aportar soluciones a los problemas comunes y buscar
acuerdos con los otros Bancos.

Dadas las características especiales del cargo, la dedicación de estas personas
se prevé full time a las labores de Service Manager con ALTEC.

Los SM dependerán jerárquica y funcionalmente de los Departamentos de tecnología
del Banco a todos los efectos. Su nombramiento será responsabilidad de estos
departamentos así como facilitarle los medios para que realice con éxito las
funciones encomendadas.

Se propone la asignación por parte de ALTEC de un bonus que premie su desempeño
en esta labor.

Desde el punto de vista del Banco sus funciones principales son :

Vigilar que el servicio prestado desde Altec se desarrolla bajo las métricas y
valores objetivo del SLA pactado.

Conseguir acuerdos con los otros Bancos sobre el máximo número de desarrollos
posible con el consiguiente impacto positivo en los costes.

Confirmar las estimaciones de esfuerzo y plazo que se hagan desde ALTEC.

Gestionar las prioridades y presupuesto asignado.

Desde el punto de vista de ALTEC sus funciones principales son :

Validar que las peticiones realizadas desde los Bancos tengan definiciones
claras y precisas para garantizar que el trabajo que se entregue desde ALTEC
cubre sus necesidades.

Anticiparse a la demanda del Banco como forma de garantizar la calidad del
servicio.

Asistir a las reuniones mensuales en las que se acuerdan desarrollos conjuntos
con los otros Bancos y se presentan los requerimientos de cada uno de ellos.

Elaborar plan anual de requerimientos para ALTEC.

Banco

Nombramiento ELM.

El Equipo Local de Mantenimiento es un grupo reducido de personas que realizan
las siguientes funciones:



Solución de problemas urgentes.(mantenimientos correctivos urgentes) en la
producción diaria.

Instalación de los paquetes de software que llegan desde ALTEC.

Ayudar a los SM en los primeros análisis de impacto de los requerimientos.

Con objeto de no disparar los costes, se propone dedicar a estas tareas a
perfiles bajos de la pirámide (analistas programadores) con dedicación
multi–aplicación.

Los ELM dependen jerárquica y funcionalmente de los departamentos de Tecnología
de Banco a todos los efectos Su nombramiento será responsabilidad de estos
departamentos así como facilitarle los medios para que realice con éxito las
funciones encomendadas.

Banco

Capacitación Service Manager y ELM

. ALTEC capacitará a los SM y ELM en la utilización de las herramientas
definidas para la prestación del servicio (gestión de peticiones, interpretación
de reportes, etc.).

ALTEC

Documentación.

Premisa indispensable antes de la entrada en régimen de mantenimiento es la
entrega de la documentación de la aplicación de acuerdo a los estándares
definidos para el proyecto Altair.

Banco

Estabilización del software.

Antes del pase de la aplicación a régimen de mantenimiento bajo SLA el software
instalado debe de llegar a un grado tal de estabilización que permita realizar
los mantenimientos evolutivos, normativos y adaptativos sin necesidad de
constantes intervenciones (mantenimientos urgentes) ocasionadas por
discontinuidad en el servicio.



Un grado razonable de estabilización se puede considerar tres intervenciones
máximo en el mes inmediatamente anterior a la entrada en Mantenimiento bajo SLA.

Si es necesario el Banco deberá llegar a acuerdos con los equipos de
desarrollo–implantación que permitan obtener ese grado de estabilización.

Banco

Nivelación del software

. Una vez la aplicación se considere estabilizada debe comenzar el proceso de
nivelación.



A partir del comienzo de este proceso el software debe quedar congelado y solo
será modificado localmente por mantenimientos correctivos urgentes.

El banco paquetizará todos los componentes de la aplicación y los enviará a
ALTEC quien, una vez comprobado que cumplen con los estándares de calidad
Altair, los incluirá en los entornos espejo del banco (baseline) en ALTEC. Este
entorno es contra el que se realizan las modificaciones del software por lo que
es imprescindible mantenerlo permanentemente nivelado.

En caso de no cumplir con los estándares de calidad el software debe ser
adaptado en el banco origen volviendolo a enviar una vez el problema quede
solucionado.

Banco y ALTEC

Calibrado de los valores objetivos del SLA.

Una vez realizadas las actividades anteriores se obtendrán las primeras
mediciones a modo de plan piloto. Estas se obtienen a fin de mes siendo
necesario que transcurra al menos un mes completo antes de entrar en régimen de
mantenimiento con SLA.

Banco y ALTEC

Introducción del backlog.

Como paso final del periodo de transición se introducirá el backlog en el
sistema de gestión de peticiones. Los gaps no solucionados en fase de
desarrollo–implantación tendrán un tratamiento diferente. Una vez estudiados
puede dar lugar al lanzamiento de un proyecto específico.

Banco

La duración de la fase de transición variará en función de la envergadura de la
aplicación a mantener. Generalmente este plazo es de entre 15 días y dos meses
aunque como premisa general no comenzará la fase de Mantenimiento bajo SLA hasta
que no estén concluidas con éxito todas las actividades anteriores.

D. MANTENIMIENTO BAJO SLA

Una vez finalizada la fase de transición comienza el servicio en régimen de
mantenimiento.

Como ya se ha dicho en el apartado anterior, las modificaciones al software solo
serán realizadas por el ECM. Es muy importante respetar esta premisa para evitar
costes derivados de la dedicación de los recursos al proceso de nivelación
continuo del software.

Los tipos de mantenimiento que se darán desde ALTEC son :

Mantenimiento correctivo

.



Urgente. Solución de fallos que bloquean el sistema. En primera instancia serán
solucionados por el Banco con el objetivo de desbloquear a la mayor brevedad.
Posteriormente serán enviados a ALTEC para revisión de la solución.

No urgente. Solución de fallos no bloqueantes producidos bien por el propio
software bien por otras aplicaciones. Estos problemas serán enviados
inmediatamente a ALTEC a través del sistema de gestión de peticiones sin
realizar ninguna acción previa por parte del Banco.

Mantenimiento normativo

Cambios producidos como consecuencia de modificaciones en la normativa legal del
banco o del país.

Mantenimiento evolutivo

. Modificaciones producidas como consecuencia de cambios de funcionalidad en la
aplicación (nuevos productos, servicios, cambios operativos, etc.).



Mantenimientos adaptativos

. Modificaciones producidas como consecuencia de cambios en la plataforma
tecnológica (nuevas versiones de SO, cambios en el software base, cambios en el
hardware, etc.).



El mantenimiento correctivo urgente (fallos que bloquean la rutina diaria del
banco) se solucionará en el propio banco con el ELM. Una vez solucionado el
problema, se reportará a ALTEC de acuerdo al PMU.

El flujo de peticiones de trabajo entre el Banco y ALTEC se realiza a través de
la aplicación de Gestión de Peticiones tal y como se describe detalladamente en
el PMU.

Si bien el acceso es público para acceder, el SM juega un papel muy importante
en todo el proceso. De él depende el mantener un alto grado de comunicación y
transparencia en todo el flujo de información entre el Banco y ALTEC.

D.1 COMITÉ DE COORDINACION

Una de las funciones del SM es la asistencia al comité mensual de coordinación.

A este comité, que se celebrará generalmente en ALTEC, asistirán todos los SM de
los bancos asociados y los responsables de las distintas áreas de desarrollo de
ALTEC.

Sus principales objetivos serán :

Informar sobre el trabajo realizado para los bancos en el último periodo.

Puesta en común de los requerimientos de los bancos y alcanzar acuerdos con el
objetivo de compartir al máximo posible los desarrollos, con el consiguiente
ahorro de costes.

Planificación, priorización y replanificación si procede de las tareas a
realizar en el próximo periodo.

Revisión y seguimiento de los proyectos comunes en curso.

Entrega y revisión del cuadro de mando mensual elaborado por ALTEC (este cuadro
de mando se reportará también a los Directores de Sistemas de los Bancos).

Independientemente de este comité los SM deben estar en permanente comunicación
entre ellos y los ECM para cuestiones cuya urgencia lo requiera así como para
llegar ya con preacuerdos al comité.

D.2 COMITÉ DE SUPERUSUARIOS

Otra de las funciones del SM será asistir a los comités de superusuarios que se
celebran habitualmente cada dos/tres meses de forma rotativa en uno de los
países.

A este comité asistirán los SM, el responsable de desarrollo de ALTEC del área
objeto de la reunión y los usuarios de los bancos.

El protagonismo, en este comité, es de los própios usuarios y constituye una
oportunidad única de pulsar el grado de satisfacción de estos de cara, no solo
al mantenimiento (ALTEC), sino también hacía el servicio global que reciben de
los departamentos de sistemas de los bancos.

En este comité se tratan asuntos de interés global y es el foro adecuado para
proponer y acordar acciones de mejora en los procesos operativos y comerciales.

Actualmente está funcionando de forma consolidada el de contabilidad y está
arrancando el de cuentas personales.

E. ACUERDO DE NIVEL DE SERVICIO (S.L.A)

En el documento powerpoint MODELO DE RELACION se detallan las líneas de servicio
identificadas, las métricas y los valores objetivo propuestos.

Estás métricas serán elaboradas por ALTEC y entregadas mensualmente a los
Directores de Sistemas de los Bancos y a los SM con quienes se realizará el
seguimiento puntual y se acordarán las acciones correctoras que correspondan.

III.– PRIORIZACION

Prioridad 0.

Son peticiones que se acometen según se van produciendo.
En esta categoría se encuentran los MANTENIMIENTO CORRECTIVOS (urgentes y no
urgentes).



Dentro de cada grupo de trabajo hay recursos asignados permanentemente a estas
tareas. En el caso de que se tenga que priorizar porque la demanda es superior a
los recursos disponibles, existen dos alternativas que se pondrán en práctica en
este orden :

A.– Desasignar recursos de otras tareas con la prioridad mas baja.

B.– Priorizar las diferentes peticiones de mantenimiento correctivo.


Se optará por una u otra en función de la gravedad de cada situación.
Si se da el caso se informará a los Bancos, a través de los SM, de posibles
cambios en la planificación.

Cada año se dimensionarán los recursos asignados a estas tareas en función de lo
consumido en el ejercicio anterior.

Independientemente de lo anterior cada tres meses se reajustará el equipo si la
desviación sobre el trimestre anterior sobrepasa un 20%. Por tener impacto en el
Coste Fijo No Asignable presupuestado por cada uno de los Bancos, este cambio se
propondrá en el Comité De Medios de la División América para aprobación.


Prioridad 1. También se acometen según se van produciendo y también hay recursos
asignados permanentemente a estas tareas.

En esta categoría se encuentran los MANTENIMIENTOS NORMATIVOS.

Como en los de prioridad 0, si la demanda supera a los recursos asignados se
optará por alguna de las dos alternativas en este orden :

A.– Priorizar las diferentes peticiones de mantenimiento normativo. Aquí si
aplica el que hay normativos mas urgentes que otros.

B.– Desasignar recursos de otras tareas con la prioridad mas baja.

Se optará por una u otra en función de las fechas obligatorias de puesta en
marcha.

Si se da el caso se informará a los Bancos, a través de los SM, de posibles
cambios en la planificación.

Cada año se dimensionarán los recursos asignados a estas tareas en función de lo
consumido en el ejercicio anterior.

Independientemente de lo anterior cada tres meses se reajustará el equipo si la
desviación sobre el trimestre anterior sobrepasa un 20%. Por tener impacto en el
Coste Fijo No Asignable presupuestado por cada uno de los Bancos, este cambio se
propondrá en el Comité De Medios de la División América para aprobación.

Prioridad 2.

Las tareas de NIVELACION y MANTENIMIENTO ADAPTATIVO se encuentran a continuación
en la escala de prioridades. Existirán recursos asignados permanentemente a
estas tareas.




No parece probable que, en este caso, la demanda supere a los recursos asignados
aunque si se produce se actuará de manera similar a los anteriores :



– Desasignar recursos de otras tareas con la prioridad mas baja.

Los recursos dedicados a nivelación deberán ir reduciéndose a medida que pase el
tiempo y que el CORE se vaya ampliando.

Prioridad 3.

Dentro de este grupo se encuentran englobados los MANTENIMIENTOS EVOLUTIVOS. El
Resto del equipo no asignado a las prioridades anteriores están dedicados a
estas tareas.




Dentro de los evolutivos se marcarán prioridades atendiendo a su vez a :

a) Peticiones corporativas o las de los comités de usuarios que sean de interés
para todos los Bancos.

b) Peticiones comunes para mas de dos Bancos.

c) Peticiones individuales de cada Banco

Dentro de los grupos a y b las prioridades se manejarán en los respectivos
comités de usuarios y de coordinación.

Aquellas peticiones individuales que tengan mas prioridad que las de los grupos
a y b

por corresponder a lanzamientos estratégicos de productos o servicios deben
venir autorizados por SM, por el responsable comercial y de sistema y por el
country head.

 

 

 

Anexo 5

GLOSARIO DE TERMINOS Y FIGURAS PRINCIPALES

 

ALTEC. Sociedad de servicios tecnológicos ubicada en Santiago de Chile cuyo fin
principal es dar servicio de mantenimiento y desarrollo de la plataforma Altair
a los Bancos del grupo BSCH en América.

1. BANCO/s. Bancos del grupo a los que se presta el servicio.

2. COMITÉ DE SUPERUSUARIOS. Grupo de usuarios de los Bancos a los que dan
servicio las aplicaciones.

3. CORE. Conjunto de componentes de software comunes para todos los bancos.

4. EQUIPO CENTRAL DE MANTENIMIENTO (ECM). Grupo de personas que realizan las
modificaciones al software Altair instalado en los Bancos.

5. EQUIPO LOCAL DE MANTENIMIENTO (ELM). Persona o grupos de personas ubicados en
cada uno de los Bancos que realizan el mantenimiento correctivo urgente,
instalan los paquetes de software que llegan desde ALTEC y sirven de apoyo al
SM. Dependen jerárquica y funcionalmente de los departamentos de Tecnología de
los Bancos.

6. NIVEL DE SERVICIO (SLA). Conjunto de métricas que sirven para medir el
servicio que presta ALTEC a los Bancos.

7. PROCEDIMIENTO PARA EL MANTENIMINTO UNIFICADO (PMU). Documento que describe
todas las actividades y actores que intervienen desde que se introduce un
requerimiento de un banco en el sistema de gestión de peticiones hasta que se
implanta en producción.

Está publicado en la intranet de la División América (ALTAIR03).

8. SERVICE MANAGER (SM). Persona o grupo de personas, únicos interlocutores
válidos entre ALTEC y los Bancos. Dependen jerárquicamente y funcionalmente de
los departamentos de Tecnología de los Bancos.

9. SISTEMA DE GESTION DE PETICIONES. Aplicativo informático a través del cual se
canaliza todo el flujo de información y requerimientos entre los Bancos y ALTEC.

10. SISTEMA OPERATIVO. Software que permite a la máquina interpretar y entender
los lenguajes informáticos.

11. USUARIOS CORPORATIVOS . Responsables de las áreas comerciales de la División
América del grupo BSCH.